Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase “The invention relates to” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 24-29, 32-36, 39, 40, 43, 44 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Friberg et al. US 2006/0150444. Friberg et al. disclose a skid segment for attachment to the side plate of a ground working machine, see Fig. 1, the skid segment comprising:
 A flat central base part having 1st and 2nd sides and including two vertical slots for receiving a fastener.
An upper skid surface facing upwards and molded to the 1st side of the base.
st side of the base.
Wherein the skid segment can be rotated 1800 about a transverse central axis such that the upper and lower skid surfaces switch positions, thereby permitting the upper skid surface to contact the ground when in use.
Wherein the skid segment has a U-shaped cross section.

With respect to claims 27-29, 32-36 Friberg et al. illustrates all the claimed limitations in Fig. 1.

With respect to claims 39, 40, 43, 44 Friberg et al. disclose a side plate assembly for a ground working machine, the side plate assembly comprising:
A side plate.
A skid segment comprising:
 A flat central base part having 1st and 2nd sides and including two vertical slots for receiving a fastener.
An upper skid surface facing upwards and molded to the 1st side of the base.
A lower skid surface facing downwards and configured for sliding against a ground surface when in use and molded to a lower portion of the 1st side of the base.
Wherein the skid segment can be rotated 1800 about a transverse central axis such that the upper and lower skid surfaces switch positions, thereby permitting the upper skid surface to contact the ground when in use.
Wherein the skid segment has a U-shaped cross section.

Allowable Subject Matter
Claims 30, 31, 37, 38, 41, 45, 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/04/2021